PER CURIAM.
The appellant was a candidate at the last primary election for nomination for the office of county attorney of the county of Clay. He instituted a primary election contest by affidavit and order to show cause returnable before the district court of the county of Clay pursuant to R. L. 1905, § 203. The 'district court, without a hearing of the' contest on the merits, made its order discharging the order to show cause and denying the relief sought. The appellant appealed from the order to this court The interest of the parties and *519of the public require that the questions raised on the hearing of the appeal should he determined without unnecessary delay. We therefore defer the filing of a formal opinion to a later day, and at this time simply announce the general conclusion reached, namely, that the order appealed from must be reversed, and the cause remanded with direction to the district court to hear and determine the contest upon the merits. It is ordered that judgment be so entered without costs and further that the remittitur be sent down as soon as the judgment is entered.